Citation Nr: 0831179	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  01-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.  The veteran has been adjudicated incompetent 
for compensation purposes.  The appellant is the veteran's 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, denying service connection for chronic biceps 
tendonitis, claimed as a right shoulder injury.  The claim 
was subsequently transferred to the White River Junction, 
Vermont, RO.  The Board denied the claim in a decision dated 
in January 2003.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In an April 
2003 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand.  The Board's decision 
was vacated, and the veteran's claim was remanded to the 
Board primarily as a result of duty to assist inadequacies.  
The claim was remanded in November 2003 and in June 2005.  In 
January 2006, the Cleveland, Ohio, RO (the Tiger Team) of the 
VA, deferred the claim of service connection for a shoulder 
disorder.  

The Board also notes that the record reflects that the 
veteran was initially adjudicated incompetent by rating 
action in July 1992, and that his spouse has represented him 
in VA matters since that time.  In April 2002 he requested 
that his competency be restored.  In the January 2006 
decision mentioned above, a finding of incompetency was 
continued, and the veteran was notified of this development 
that same month.  

The service connection claim has now been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent evidence indicating that the 
veteran's current right shoulder disability is related to 
service, and his inservice right shoulder contusion resolved 
without residuals.

2.  A continuing right shoulder disability was not clinically 
shown in service.  Arthritis was not clinically established 
within one year thereof, and has not been shown by competent 
evidence to be related to service.  Any continuing right 
shoulder disability was initially medically shown decades 
after discharge from active duty.


CONCLUSION OF LAW

A chronic right shoulder disability was not incurred in or 
aggravated by service, nor may right shoulder arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the appellant from the RO dated in February 2004 and February 
2007 specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between her (on 
the veteran's behalf) and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran/appellant about the information and 
evidence not of record that was necessary to substantiate 
his/her claims; (2) informing the veteran/appellant about the 
information and evidence VA would seek to provide; (3) 
informing the veteran/appellant about the information and 
evidence he or she was expected to provide; and (4) 
requesting the veteran/appellant to provide any information 
or evidence in his/her possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007).  The information and evidence associated with the 
claims file consist of the veteran's service treatment 
records, VA medical treatment records, private post-service 
medical treatment records, VA orthopedic examinations, and 
statements from the veteran, the appellant, and service 
representatives.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the appellant.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in a letter dated in 
February 2007. as well as in the supplemental statement of 
the case (SSOC) in January 2008.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

A review of the veteran's service treatment records reveals 
that he was hit in the right shoulder with the tailgate of a 
truck in July 1969.  Examination showed an abrasion and 
tenderness.  The diagnosis was contusion and abrasion of the 
right shoulder.  The veteran's January 1970 service discharge 
examination was negative for findings, complaints, or 
diagnosis of any chronic right shoulder disorder.  Evaluation 
of the upper extremities and musculoskeletal system was 
clinically normal.

Private medical records dated from the early 1970s show 
treatment for anxiety and a peptic ulcer disorder.  
Additional private records from 1988 to 1991 show treatment 
for a variety of disorders including depression, alcohol 
abuse, and liver problems.  The medical records are silent 
for any complaints, treatment, or diagnosis of a right 
shoulder disorder.  The veteran filed a claim for VA benefits 
shortly after service, but for disorders other than the right 
shoulder, which was not claimed at that time.

The veteran was seen for a VA compensation and pension 
examination in July 1991.  At that time, findings, 
complaints, or diagnoses related to right shoulder 
difficulties were not shown.  

Private treatment records from the 1990s show that the 
veteran was first found to be incompetent in the early 1990s.  
VA examination in December 1993 also confirmed this finding.  
Additional private records in the 1990s show treatment for 
substance abuse, low back pain, and gastrointestinal 
complaints.  Additional VA records from the 1990s reflect 
continued treatment for substance abuse and psychiatric 
symptoms.  

A June 2000 VA medical record shows that the veteran was seen 
with complaints of chronic right shoulder stiffness.  The 
veteran reported that stiffness and decreased range of motion 
of the shoulder began following a service injury in 1968.  He 
said that the right shoulder became more painful and stiff 
five years ago but was now relatively stable.  He denied a 
recent flare-up, pain, redness or swelling of the right 
shoulder. He said that he took Percocet for other bone pain 
and used heat therapy.  On objective examination, the right 
shoulder showed no swelling, deformity or redness.  Range of 
motion was 90 degrees in all planes.  Strength, reflexes, and 
sensation were all normal.  The diagnostic assessment was 
right shoulder stiffness and decreased range of motion, 
questionable post-traumatic arthritis.  It does not appear 
that any x-rays were taken.

Lay statements from the veteran's current and former spouses 
were received in September 2000.  The veteran's ex-wife noted 
that they were married from March 1972 to August 1984.  She 
stated that during that time, the veteran complained of right 
shoulder pain.  The veteran's current spouse indicated that 
she lived with the veteran since 1984 and that he complained 
"off and on" of pain in the right shoulder. She said that he 
was diagnosed with arthritis and was prescribed ibuprofen to 
treat the pain and discomfort.

On VA examination in May 2001, the veteran complained of 
chronic right shoulder pain, graded 4/10, which was worse 
with activity.  His symptoms included pain, weakness, 
stiffness, rare swelling, mild heat and no redness.  He 
denied any instability, giving way or dislocations.  He 
reported fatigability and lack of endurance.  On physical 
examination, he had tenderness over the superior biceps 
tendon at its insertion.  He had pain-free forward flexion 
from 0 to 85 degrees, adduction from 0 to 78 degrees, 
internal rotation from 0 to 90 degrees, and external rotation 
from 0 to 20 degrees.  The veteran was unable to touch the 
back of his head or his low back without severe pain.  An X-
ray study of the shoulder was normal with no significant 
degenerative changes.  No tenderness over the 
acromioclavicular (AC) joint or over the posterior shoulder.  
The diagnosis was chronic biceps tendonitis.  The examiner 
noted that it was impossible to say whether the biceps 
tendinitis was related to the in-service shoulder injury 
since it occurred over 32 years ago and the veteran was a 
poor historian.

On VA examination in September 2002, the veteran related a 
history of chronic right shoulder pain for 30 years.  He 
stated that the initial injury involved an approximately 75 
pound tailgate coming down over the superior posterior aspect 
of his shoulder.  He complained of pain over the anterior 
superior aspect of the shoulder and some pain in the scapular 
area.  He stated that his pain symptoms increased with 
activity.  He said that he took approximately 8 Percocet per 
day for pain in his shoulder, knees, legs and back.  Physical 
examination of the veteran reflected that neurovascular 
examination of the right upper extremity was intact.  Mild 
tenderness over the anterior aspect of the right shoulder was 
shown.  No tenderness over the AC joint was demonstrated.  
Active flexion of the shoulder was to 130 degrees.  Active 
adduction was to 125 degrees.  He complained of pain with 
abduction and flexion past approximately 90 degrees.  
Crepitation over the shoulder with range of motion was noted.  
Impingement test was positive.  X-rays of the right shoulder 
showed minimal degenerative changes and minimal degenerative 
changes of the AC joint.  The diagnosis was rotator cuff 
tendinitis, possible rotator cuff tear, right shoulder.  The 
examiner indicated that it was unlikely that the veteran's 
current right shoulder disability was related to the right 
shoulder injury during service.  The examiner's opinion was 
based upon his diagnosis and the mechanism of injury, as well 
as the lack of documentation of continuing or further 
problems over a period of 20 years following the injury.

Of record are additional VA records reflecting treatment in 
2003 and 2006 for conditions other than the right shoulder.  

Analysis

In this case, although the service treatment records indicate 
that the veteran injured his right shoulder in July 1969, the 
remainder of his service treatment records, including the 
January 1970 service separation examination, is negative for 
complaints, findings, or diagnoses pertaining to a chronic 
right shoulder disability.  At the time of the service 
separation examination report, clinical evaluation of the 
upper extremities and musculoskeletal system was entirely 
normal.  Based on this evidence, and the post-service record, 
it appears that the inservice right shoulder contusion was 
acute and transitory in nature, and resolved therein without 
residual disability.  Moreover, the first post service 
medical records describing treatment for right shoulder 
complaints is dated in June 2000, several decades after his 
discharge from active duty.  Records through November 2000 
reflect varying right shoulder diagnoses to include 
subacromial bursitis and shoulder arthritis.  In addition, 
the most recent VA examination report in 2002 includes the 
examiner's opinion that it was unlikely that the veteran's 
current right shoulder disorder (diagnosed as biceps 
tendonitis) was related to the in-service shoulder injury.  
The examiner reviewed the veteran's entire claims folder and 
based the opinion on the diagnosis and mechanism of the 
service injury as well as the lack of documentation of 
continuing symptomatology over the years.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The Board has also considered the veteran's statements and 
additional lay statements that his current right shoulder 
disability was incurred during service.  Although such 
statements are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). The assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no chronic right shoulder disorder until many years 
after service.  The veteran, his spouse, and former spouse 
lack the medical expertise to offer an opinion as to the 
existence of the disability, as well as to medical causation 
of any current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a right shoulder 
disability.

Accordingly, given the lack of competent evidence showing 
that any chronic right shoulder disability is related to 
active service, service connection for a right shoulder 
disability is denied.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. 
§ 3.102 (2007).  



ORDER

Entitlement to a right shoulder disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


